Pound, C.,
dissenting.
I am unable to agree in the conclusions reached in the opinion of my Brother Oldham, To my mind the con*270struction given to the sections of the statute quoted is required neither by the terms of the statute itself nor by the authorities cited. Section 214, chapter 23, Compthed Statutes, provides that ordinarily claims against an estate shall be presented to and ruled upon by the county judge, but that if the parties interested, or one of them, so demand, commissioners are to be appointed to examine and pass on such claims. Thus there are two methods of examining claims,—one by the court itself and one by commissioners appointed for that purpose; and this fact must be borne in mind in arriving at the meaning of the subsequent sections. Section 217 fixes the time to be appointed in the first instance for the presentation of claims. Section 218 confers upon the county court a general power to extend the time allowed for presentation of claims, as the circumstances of the case may require, subject to the limitation that the whole time shall not exceed two years. Section 219 provides for applications to renew the commission and allow further time for the commissioners to consider claims, and limits applications for such renewal to six months from the time originally limited. Section 220 permits the county judge to pass on claims in such cases in person, instead of renewing the commission. The question comes to this: Is section 219 a limitation upon section 218, so that no action may be had by the court under the former unless application is made therefor within the time limited by the latter, or are they independent, and do they refer to distinct proceedings intended to be governed by different rules? I am constrained to the latter conclusion both by the language of the sections themselves and by the context. The one refers in terms to a general extension of the time within which claims may be fthed, and limits the period of such extension to two years from the time when claims were originally allowed' to be presented. The other refers in terms to the renewal of the commission provided for in the latter part of section 214, and contains different limitations, namely, that application for such renewal must be made Avilhin six months from the time orig*271inally limited, and that the time allowed shall not exceed three months. Under such circumstances, the proper construction, in my view, is that section 218, and not section 219, applies where there is no commission, and that the court has power to extend the time for filing claims at any time, “as the circumstances of the case may require,” subject to the limitation of time of section 218, at least where no commission has been demanded or appointed. I am unable to see that the cases of Sleeper v. Estate of Gould, 53 Vt., 111, and MeGee v. McDonald’s Estate* 66 Mich., 628, 33 N. W. Rep., 737, militate against this view. In Sleeper v. Estate of Gould, commissioners had been named and had reported. Application was made to renew the commission more than six months after the time originally limited. The court had before it only the section correct ponding to our section 219, and said, very properly, that the “unmistakable language of the statute” required an application for renewal of the commission to be within the six months. The language quoted by my Brother Oldham is used with reference to a contention of counsel bearing upon that section alone, and does not refer to any questions upon the construction of such a section as our section 218. McGee v. McDonald’s Estate was also a case where commissioners had been appointed, and a claimant who had not presented his claim to them sought to have his claim allowed by the court after they had reported, without proceeding to obtain a renewal of the commission. It is obvious that, if such a course were permitted, the provisions giving any one interested the right to have commissioners appointed could be evaded by mere inaction till after report. Such an evasion could not be tolerated. The right course, where a commission has been demanded and appointed, is to apply for a renewal thereof. Thereupon the court may in its discretion renew the commission or itself pass upon the claim. But in the case at bar there is nothing to show that there was any commission. Hence. *272the provisions of section 219 as to the time within which application to renew a commission shall be made were inapplicable. The case is one falling under section 218, and only the limitation therein provided is to be considered. This position has the support of Tredway v. Allen,- 20 Wis., *476. The statute there passed upon is substantially the same as our own, and sections 6 and 7 thereof correspond to our sections 218 and 219. The court held that where application was made more than the six months after the period originally fixed, which was the limitation in section 7, the probate judge might extend the time under section 6, not exceeding the limitation therein provided. If this construction is correct, the error of the county court in the case at bar in allowing the claim to be fthed, and overruling a motion to strike it from the fthes, on the ground that it was not fthed in time, instead of first entering a general order of extension, and then permitting this specific claim to be fthed thereunder, was formal only. The county judge had the power to do what he did. lie merely exercised an undoubted power in an informal and irregular manner. How far error might have been taken from such proceedings we need not inquire. When the estate proceeded to try the merits of the- claim without raising this informality, it certainly waived it. Administrators can not Avaive the statute of limitations nor the statute of non-claim. But they may waive technical errors and informalities. Administrators, receivers and like officers of the-courts do not, by reason of their official or fiduciary relations, occupy any vantage ground as litigants. Arnold v. 'Weimer, 40 Nebr., 216. This very situation cvas before the court in Tredway v. Allen, supra, and what has just been said is in full accord with the decision in tha,t case. Our attention has been called to no other afithority which proceeds upon such a provision as our section 218. It is sound in principle, gives entire effect to every proAdsion of the statute, and in my opinion ought to be adhered to.
Under the vieAV I take of the jurisdiction of the county court, it becomes necessary to consider certain errors al*273leged to have taken place at the trial had on appeal to the district court, to which the opinion of mv Brother Oldham properly makes no reference."" The estate denied the genuineness of the note sued on. The claimant, upon this issue, introduced evidence tending to show that it was given in the course of a transaction between the claimant and the decedent in which Mr. T. M. Marquett, an attorney at law, represented both parties. The claimant bank was located at Chariton, in Iowa, and the decedent lived in Lincoln, Nebraska. Mr. Marquett lived at Lincoln, also. The testimony tended to show that the decedent had executed a note to claimant which had matured, and that in order to keep its assets in proper condition it sent the note in a letter to Mr. Marquett and asked him to get a renewal. Mr. 'Marquett died before this case was begun, but his letters to the bank, in Avliich he aclcnowledged receipt of the request to procure a renewal and promised to do so, and afterwards enclosed a renewal note with a statement that he had procured it a.s requested, were offered by the claimant. There is testimony to show, and the claimant contended, that the renewal note referred to is the note in suit. In my opinion, these letters were admissible. The circumstances surrounding the execution of the note were highly important upon the issue as to its genuineness, and as the negotiations were carried on by conversations and letters, had the conversations and letters passed directly between the parties thereto, there could be no question.^ In this case the parties did not communicate directly, but through an attorney who acted for each. Hence their letters or statements to him are clearly admissible. Boyden v. Burke, 14 How. [U. S.], 575. There, in an action against a public officer for refusing to give copies of documents in his office, letters from the plaintiff to a person through whom his application was made were held admissible as part of the res gestee. The court said that, in substance, it was “a conversation between the parties reduced to writing.” See, also, Roberts v. Woven Wire Mattress Co., 46 Md., 374; May v. Brownell, 3 Vt., 463. On this ground the
*274letter to Mr. Marquett was admissible. The letters written by Mr. Marquett to the bank were equally a part of the. transaction, and were also admissible on another ground. He was an attorney at law, and wrote the letters in the course of his employment as such, as a statement to his client of what he had done in the latter’s business. It was his duty to apprise his client that he had carried out his instructions, and he wrote the letter for that purpose. ' He was dead when this litigation arose. A letter may be a memorandum as mudi as any other form of writing, and a lawyer’s letter to his client is often the only entry which he makes of the acts performed in the course of his business! As a general proposition, memoranda made by a person who is dead, whose duty it was, in the course of business he had undertaken, to do the acts and to malte the memoranda of them, are competent evidence to show that such acts were done. Welsh v. Barrett, 15 Mass., 380; Bank of United States v. Davis, 4 Crunch C. C. [U. S.], 533; Doe v. Turford, 3 Barn. & Adol. [Eng.], 898. In Elsworth v. Muldoon, 15 Abb. Pr., n. s. [N. Y.], 440, memoranda of a deceased attorney, upon a receipt of a sheriff who had sold land, that he had redeemed the land and taken the receipt for the debtor, were held admissible to prove the redemption. It was as much the duty of Mr. Marquett to write the letter in question as of the several parties who made the memoranda involved in the cases cited to write down what they did. In my opinion, the rulings of the trial court were right.
It is also contended that the verdict is contrary to the evidence; but there appears to be ample evidence to sustain it, and good ground for believing that it is right.-
I therefore recommend that the judgment of the district court be affirmed.

This case appeal’s in 66 Mich, by the title cite,cl in the text, and in 33 hi. AY. Rep. by the title cited on x>age 267.—Beroiiteb.